DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-6, 8-11, 13-19, and 21-23 are pending, with claims 1-6, 8-11, and 21-23 being examined and claims 13-19 deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-11, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Handique et al. US 20020142471A1, referenced in Office Action mailed 10/06/2020, hereinafter Handique, in view of Shipwash, E. US 20020058273 A1, referenced in Office Action mailed 10/11/2019, hereinafter Shipwash, in view of Azpiroz et al. US 20160367988 A1 hereinafter Azpiroz.
Regarding claim 1, Handique discloses a device (110) comprising a fluidic substrate (130), that is a glass fluidic substrate (par 39), comprising a micro-fluid component (134) configured to propagate a fluid sample and an inlet (180) for providing a fluid sample connected to the microfluidic component (Fig 4).
A lid (120) is a microchip (par 36, lines 1-3) attached to the fluidic substrate though the lower substrate (132) thereby at least partly covering the fluidic substrate and at least partly closing the micro-fluidic component (Fig 2).
Handique further discloses wherein the device comprises an optical waveguide (981) to allow optical excitation and sensing of the fluid sample when present in the device (par 109) but does not disclose that the lid comprises the optical waveguide. Additionally, Handique does not disclose that the fluidic substrate comprises a plurality of micro-pillars configured to propagate a fluid sample, or one or more filters configured to reject optical excitation from an emission generated by the fluid sample in response to the optical excitation.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Handique to incorporate the optical filter and waveguide placement of Shipwash. Doing so would allow continuous and real time monitoring without a wash step and minimize optical cross talk as recognized by Shipwash.
Handique in view of Shipwash does not disclose that the fluidic substrate comprises a plurality of micro-pillars configured to propagate a fluid sample.
However, Azpiroz is in the analogous art of microfluidic chips (Abstract) and discloses a micro-fluidic component (32) comprising a micro-fluidic compartment (Fig 11) embedded in the fluidic substrate (Fig 2) made of glass (par 134) when optical clear material is required (par 162). The fluid substrate comprising a capillary pump (34) as the plurality of micro-pillars configured to propagate a fluid sample (par 90). The capillary pump allows for passive fluid control (par 90) and the use of passive capillary pumps allows for creating a more compact, autonomous, and efficient system (par 91).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluidic substrate of Handique in view of Shipwash to incorporate the capillary pump of Azpiroz. Doing so 

Regarding claim 2, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, Handique further discloses wherein the fluidic substrate is configured to propagate the fluid sample through the micro-fluidic component via capillary force (Handique, par 116).

Regarding claim 3, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, Handique further discloses wherein the fluidic substrate comprises a vacuum compartment (168) connectable to the micro-fluidic component (Fig 4) and the vacuum compartment is adapted for creating a suction force in the micro-fluidic component when the vacuum compartment which is connected to the micro-fluidic component is opened, propagating the fluid sample through the micro-fluidic component (Handique, par 70-71).

Regarding claim 4, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, Handique further discloses wherein at least a part of the lid is in direct contact with the fluid sample when the fluid sample is present in the device (Handique, par 42-43).

Regarding claim 5, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, Handique further discloses wherein the lid comprises a 

Regarding claim 8, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, Handique further discloses wherein the fluid substrate comprises at least one through-hole (152) for application of a biochemical reagent to a region of the micro-fluidic component (Fig 4).

Regarding claim 10, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, Handique further discloses comprising metal contacts (121) electrically connected to the lid read-out of electrical signals from the lid (Handique par 35).

Regarding claim 11, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, Handique further discloses wherein at least part of the fluidic substrate is fabricated from glass to allow optical inspection of a fluid sample when the fluid sample is present in the micro-fluidic component (Handique, par 109).

Regarding claim 21, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1,Shipwash further discloses wherein the lid further comprises a laser coupled to the at least one optical waveguide and configured to generate the excitation (Shipwash, Fig 15).

Regarding claim 22, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, Shipwash further discloses wherein the at least one optical waveguide is further configured to receive an emission generated by the fluid sample in response to the optical excitation, and wherein the at least one optical waveguide further comprises a detector coupled to the at least one optical waveguide and configured to receive the emission and to generate an image based on the emission (Shipwash, Fig 15).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Handique in view of Shipwash in view of Azpiroz as applied to claim 1 above, and further in view of Mukerjee et al. US20050171480A1, hereinafter Mukerjee.
Regarding claim 6, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, but does not disclose wherein a needle is integrated with the fluidic substrate, the needle being fabricated from glass and comprising an inner fluidic channel connected to the micro-fluidic component and wherein the needle is a protruding portion of the fluidic substrate and positioned to penetrate skin tissue when pressed against the skin tissue.
However, Mukerjee teaches the analogous art of sampling biological fluids from skin and analyzing the fluid (Abstract) and a device (Fig 9) for transporting a fluid sample via capillary action (par 90, lines 1-9). The substrate can be formed of materials including glass and silicon (par 33, lines 1-4). The needles are integrated with the substrate (Fig. 11A-E) and glass may be used as the substrate to form the microneedle 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Handique in view of Shipwash in view of Azpiroz to incorporate the integrated glass needle of Mukerjee. Doing so would provide mechanisms for detecting and/or monitoring substances of interest through surfaces, particularly in biological research and/or clinical settings as recognized by Mukerjee.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Handique in view of Shipwash in view of Azpiroz as applied to claim 1 above, and further in view of Alley et al. US20100159590A1, hereinafter Alley.
Regarding claim 9, Handique in view of Shipwash in view of Azpiroz discloses all of the limitations of claim 1, and further that the substrate is etched using known photolithographic techniques (par 41, lines 1-13), but does not disclose wherein the lid is bonded to the fluidic substrate using a lithographically patterned polymer.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Handique in view of Shipwash in view of Azpiroz to incorporate the lithographically patterned polymer of Alley. Doing so would provide a material to build up the micro-fluidic component with great precision as recognized by Alley.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Handique in view of Shipwash in view of Azpiroz as applied to claim 1 above, and further in view of Roula et al. "A multispectral computer vision system for automatic grading of prostatic neoplasia" Proceedings IEEE International Symposium on Biomedical Imaging, Washington, DC, USA, 2002, pp. 193-196, hereinafter Roula.
Regarding claim 23, Handique in view of Shipwash in view of Azpiroz disclose all of the limitations of claim 1, but do not disclose wherein the one or more filters or the lid comprises a multispectral filter.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spectral filter of Handique in view of Shipwash in view of Azpiroz to incorporate the multispectral filter of Roula. Doing so would allow the filter to be adjusted to capture images at different wavelengths as recognized by Roula.

Response to Arguments
Applicant’s argument, see Remarks, pages 8-11, filed 02/09/2021, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Handique et al. US 20020142471A1, referenced in Office Action mailed 10/06/2020, in view of Shipwash, E. US 20020058273 A1, referenced in Office Action mailed 10/11/2019, in view of Azpiroz et al. US 20160367988 A1 hereinafter Azpiroz.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soderlund et al. US 20090269767 A1 discloses a fluidic substrate with a plurality of micro-pillars configured to propagate and filter a fluid sample.
Ramsey et al. US 20150211048 A1 discloses a fluidic substrate with a plurality of micro-pillars configured to propagate a fluid sample.
Kawai et al. “Fabrication of vertical and high-aspect-ratio glass microfluidic device by borosilicate glass molding to silicon structure” 14th International Conference on Miniaturized Systems for Chemistry and Life Sciences 3 - 7 October 2010, Groningen, The Netherlands discloses a fluidic substrate with a plurality of micro-pillars configured to propagate a fluid sample and is suitable for applications of waveguides in opto-microfluidic devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Q.B.V./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798